Citation Nr: 1138845	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served in active duty from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 RO decision, which granted service connection for PTSD and assigned a 10 percent disability rating, effective in June 23, 2006, reflecting the date that the Veteran's claim for service connection was received by VA.  The Veteran disagreed with the disability rating assigned and then perfected a substantive appeal to the Board.

The Veteran and his wife presented sworn hearing testimony in support of the appeal before the undersigned Acting Veterans Law Judge during a March 2011 hearing at the RO.  At the hearing, the Veteran submitted copies of recent medical records, along with a waiver of initial RO review of these records.  Thus, the Board will consider the evidence in the adjudication of the appeal.  See 38 C.F.R. § 21.1304(c) (2011).


FINDINGS OF FACT

1.  From June 23, 2006 to March 10, 2009, the Veteran's service-connected PTSD resulted in occupational and social impairment with occasional decrease in efficiency although generally functioning satisfactorily.  

2.  From March 10, 2009, the Veteran's service-connected PTSD resulted in mild occupational and social impairment.  



CONCLUSIONS OF LAW

1.  From June 23, 2006 to March 10, 2009, the criteria for an award of a 30 percent disability rating for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  From March 10, 2009, the criteria for an award in excess of a 10 percent disability rating for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA is also required to inform the Veteran of how VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided in a July 2006 letter, prior to the initial adjudication of the claim.

As is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Veteran's service treatment records and VA medical records have been obtained.  He has been provided with a VA medical examination pertinent to the appeal.  The examination report provides sufficient evidence for evaluating the Veteran's PTSD in the context of the rating criteria.  The Veteran's attorney has presented written argument in support of the claim.  As noted in the introduction, he has availed himself of the opportunity to present testimony during a hearing on appeal.  Thus, all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran claims that impairment resulting from PTSD decreased following intensive medical treatment for PTSD.  During the March 2011 hearing, he testified that after he retired in March 2000, he began to experience intensified PTSD symptomatology.  He initially sought treatment for these symptoms in 2006.  Shortly after he started treatment, he filed the June 2006 claim for service connection for PTSD.  He then underwent intensive treatment for PTSD through the PTSD program at the VA Medical Center in Omaha, Nebraska, which included individual counseling, group counseling, and medication therapy.  Nearly three years later, he was provided with a VA medical examination for purposes of compensation.  He argues that the report of the March 2009 VA examination reflects his much-improved mental health status following three years of treatment from which he benefited.  He further argues that prior to that point, his symptoms were worse and his PTSD impairment was greater, warranting a 30 percent disability rating.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011).

Because the Veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time since the effective date of the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the governing regulatory criteria, PTSD is rated under a "General Rating Formula for Mental Disorders."  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2011).  The provisions of the General Formula are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130 (Diagnostic Code 9411).  

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  All diagnoses of mental disorders must conform to the psychiatric standards set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  38 C.F.R. § 4.125 (2011).

A review of the Veteran's VA medical records throughout the time period at issue reflects his assertions.  In addition to PTSD symptomatology, the earlier treatment records reflect that he had been concerned he was drinking too much and/or drinking to control his PTSD symptoms.  Later records reflect that he was able to avoid drinking and/or minimize drinking to less than one drink a week.  Global Assessment of Functioning (GAF) scores were assigned regularly and re-evaluated regularly by his medical care providers.  During 2007 and 2008, he was assigned scores ranging from 55 to 60.  

A VA psychiatric examination was conducted in March 2009, mainly for the purpose of confirming the diagnosis of PTSD, and establishing a nexus to the Veteran's in-service stressors.  However, the findings recorded in the report are applicable to the issue of the appropriate disability rating as well.  The Veteran reported to the examiner that he had learned a lot from the therapy he had been undergoing and it had "started to make sense," to him.  He reported having good family relationships, but that he considered himself a loner.  He also reported feeling empty, lonely, and disassociated from others.  He complained of sporadic sleep patterns and needing either a drink or sleeping medication to get to sleep.  He also reported being troubled with memories and dreams related to his Vietnam experiences.  The examiner assigned a GAF score of 60 to reflect the Veteran's level of functioning at that point in time.  

During 2009 and 2010, however, his GAF scores ranged from 58 to 65.  Records throughout reflect that he has been taking and continues to take prescription medication for the control of PTSD symptomatology.  He also attends regular group and individual therapy, although he has taken several winters off from therapy to escape the cold weather.

During the March 2011 hearing, the Veteran testified that he felt his main PTSD symptom was irritability and the inability to control his anger.  His wife corroborated this impression, and provided several examples of his irrational anger over the years and testified as to the impact of these episodes on his family.  The hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Applying the law to the facts of the case, as summarized above, the Board agrees with the assessment of the Veteran's attorney and the Veteran himself.  The evidence shows that the Veteran's PTSD symptoms were more nearly analogous to the criteria set forth for a 30 percent disability rating for the first few years for which service connection is in effect, and that his PTSD symptomatology improved with treatment and since 2009 has more nearly approximated the criteria for a 10 percent disability rating.  

In reaching this conclusion, we note the credible and well-explained arguments of the Veteran and his attorney, and the Veteran's medical records themselves.  In particular, the sustained improvement reflected in the GAF scores assigned, ranging from 55 to 60 in 2007 and 2008, and then from 58 to 65 in 2009 and 2010.  Overall, the Veteran's symptoms in 2007 and 2008 appear to approximate impairment with occasional decrease in efficiency and intermittent periods of inability to perform tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, as set forth for a 30 percent disability rating.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  The level of symptoms reflected approximates those examples given for the 30 percent disability rating as well, including depressed mood, anxiety, suspiciousness, infrequent panic attacks, sleep impairment and mild memory loss.  See Mauerhan, 16 Vet. App. at 436.  Greater impairment, on a sustained basis, is not shown in the medical or lay evidence of records; therefore, the preponderance of the evidence is against the assignment of a staged disability rating in excess of 30 percent at any point during the appeal period.  To this extent only, the appeal is granted.  

The Veteran and his attorney have suggested that it is appropriate to reduce the Veteran's disability rating to 10 percent effective as of the March 2009 VA examination, at which point, they argue that the improvement in his PTSD symptomatology had stabilized and his overall impairment had decreased.  Given that the March 2009 VA examination report reflects a comprehensive and thorough evaluation of the Veteran's mental state, and the subsequent medical evidence shows that his overall improvement was sustained, the Board agrees that March 2009 represents a point in time when it can be said his level of disability improved.  In making this finding, the Board is cognizant that this is a somewhat artificial construct, in that the improvement was most likely more gradual.  However, as a practical matter, a moment in time must be selected for purposes of establishing an effective date and the date of the March 2009 examination (conducted on March 10, 2009) is a sensible and realistic point, given the evidence of record.

As the Veteran continues to require both medication and counseling to manage his PTSD symptoms, and as his overall impairment remains mild in nature, a 10 percent disability rating from March 10, 2009 onward is most appropriate.  The preponderance of the evidence is against a disability rating greater than 10 percent from March 10, 2009 given the improvement compared to the earlier rating stage.  

The Board notes that because of the Veteran's dynamic symptoms, the second "stage," for which the Board assigns a 10 percent rating, is less than the previous stage (30 percent).  Because the Veteran's disability rating was never reduced below the level that was originally appealed (10 percent), the reduction procedures of 38 C.F.R. § 3.105(e) are not for application.  See O'Connell, 21 Vet. App. at 94.  

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).

As the Court explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In the current case, the Board finds that the schedular criteria are adequate to evaluate the Veteran's level of disability and symptomatology with respect to PTSD.  No referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service is warranted.

For the foregoing reasons, the Board finds that the Veteran is entitled to an evaluation of 30 percent for PTSD, but no higher, from June 23, 2006, to March 10, 2009.  However, a rating in excess of 10 percent from March 10, 2009, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent disability rating for PTSD is granted from June 23, 2006 to March 10, 2009, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating greater than 10 percent for PTSD from March 10, 2009, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


